Citation Nr: 0915262	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1980 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.  The Veteran's claims file was subsequently 
transferred to the RO in Reno, Nevada.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran essentially contends that his currently diagnosed 
sleep apnea is secondarily related to his service-connected 
bronchial asthma.  The Board observes that service connection 
is warranted for a disability which is proximately due to, or 
the result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability, and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that the medical evidence of record does not 
adequately permit appellate review of the appeal at this 
time.  This is particularly true as it pertains to the 
question of whether the Veteran's service-connected bronchial 
asthma aggravates his sleep apnea.  There is no question that 
the Veteran is currently diagnosed as having sleep apnea.  

In February 2008, the Veteran underwent a VA examination 
regarding his sleep apnea.  The examiner's opinion was that 
it was not at least as likely as not that the Veteran's sleep 
apnea was caused by his service-connected bronchial asthma or 
in-service treatment for asthma and bronchitis.  In reaching 
this conclusion, the examiner indicated that he had not seen 
evidence in pertinent literature that sleep apnea was in any 
way caused by asthma, and that the Veteran's most likely 
contributing factor to sleep apnea is his obesity.  The 
examiner did not, however, opine as to whether the Veteran's 
sleep apnea was aggravated by his service-connected bronchial 
asthma.  Under these circumstances, the Board is of the 
opinion that the Veteran should be afforded a new VA 
examination to address the etiology of his sleep apnea, 
including whether the disability has been aggravated by his 
service-connected bronchial asthma.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claim file should be 
referred to the examiner who performed the 
February 2008 VA Respiratory System 
examination for further review and 
comment.  (If that examiner is 
unavailable, the Veteran's claims file 
should be referred to another appropriate 
examiner for review and comment.)  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
offer comments and an opinion as to 
whether the service-connected bronchial 
asthma chronically worsens or increases 
the severity of the Veteran's sleep apnea.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




